Exhibit 10.12

 

FIRST AMENDMENT TO
PURCHASE AND SALE AGREEMENT

 

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
and entered into as of April 27, 2011, by and among FIVE STAR QUALITY CARE,
INC., a Maryland corporation, as purchaser (the “Purchaser”), and RESIDENTIAL
CARE VII, L.L.C., an Indiana limited liability company, and RIVERWALK GARDEN
HOMES, L.L.C., an Indiana limited liability company (each individually, a
“Seller” and, jointly and severally, the “Sellers”).

 

RECITALS:

 

WHEREAS, the Purchaser and the Sellers are parties to that certain Purchase and
Sale Agreement, dated as of March 18, 2011 (the “Purchase Agreement”), with
respect to certain real property and related property known as Riverwalk Commons
and Garden Homes located at 7235 Riverwalk Way North, Noblesville, Indiana, all
as further described in the Purchase Agreement; and

 

WHEREAS, the Purchaser and the Sellers desire to amend the Purchase Agreement to
extend the Inspection Period;

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants herein
contained and other good and valuable consideration, the mutual receipt and
legal sufficiency of which are hereby acknowledged, the Purchaser and the
Sellers, intending to be legally bound, hereby agree as follows:

 

1.             Capitalized Terms.  All capitalized terms used and not otherwise
defined in this Amendment shall have the meanings given such terms in the
Purchase Agreement.

 

2.             Inspection Period.  The term “Inspection Period” in Section 1.1
of the Purchase Agreement is hereby amended and restated in its entirety as
follows:

 

“Inspection Period” means the period commencing on the Effective Date and
expiring at 6:00 p.m., local time at the Property, on May 9, 2011.

 

3.             Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same agreement.  Any such
counterpart may be delivered by facsimile or e-mail (in .pdf format) and any
such counterpart so delivered shall be deemed an original for all purposes.

 

[Remainder of page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as a
sealed instrument as of the date first above written.

 

 

 

PURCHASER:

 

 

 

FIVE STAR QUALITY CARE, INC.,

 

a Maryland corporation

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

Name:

Bruce J. Mackey Jr.

 

Its:

President and Chief Executive Officer

 

 

 

SELLERS:

 

 

 

RESIDENTIAL CARE VII, L.L.C.,

 

an Indiana limited liability company

 

 

 

By:

/s/ Blake Jackson

 

Name:

Blake Jackson

 

Its:

Manager

 

 

 

RIVERWALK GARDEN HOMES, L.L.C.,

 

an Indiana limited liability company

 

 

 

By:

/s/ Blake Jackson

 

Name:

Blake Jackson

 

Its:

Manager

 

[Signature page to First Amendment to Purchase and Sale Agreement]

 

--------------------------------------------------------------------------------